Name: COMMISSION REGULATION (EC) No 993/95 of 2 May 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 No L 101 /6 f EN Official Journal of the European Communities 4. 5. 95 COMMISSION REGULATION (EC) No 993/95 of 2 May 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10. 1992, p. 1 . I1) OJ No L 253, 11 . 10. 1993, p. 1 . (3 OJ No L 346, 31 . 12. 1994, p. 1 . 4. 5. 95 | EN | Official Journal of the European Communities No L 101 /7 ANNEX Code Description Amount of unit values per 100 kg CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Bsc 1.10 New potatoes a) 42,68 556,00 79,02 310,98 12 891,97 7 026,75 0701 90 51 b) 243,67 280,89 35,01 96 103,78 88,51 8 372,88 0701 90 59 c) 415,07 1 625,93 35,45 1.30 Onions (other than seed) a) 41,85 545,13 77,48 304,90 12 640,00 6 889,41 0703 10 19 b) 238,91 275,40 34,33 94 225,44 86,78 8 209,23 c) 406,96 1 594,15 34,76 1.40 Garlic a) 141,69 1 845,71 262,33 1 032,34 42796,39 23326,11 0703 20 00 b) 808,91 932,44 116,23 319 027,57 293,83 27 794,73 c) 1 377,87 5 397,45 117,67 1.50 Leeks a) 32,32 421,03 59,84 235,49 9 762,47 5 321,02 ex 0703 90 00 b) 184,52 212,70 26,51 72 774,78 67,03 6 340,38 c) 314,31 1 231,24 26,84 1.60 Cauliflowers a) 129,66 1 689,05 240,07 944,72 39 164,06 21 346,31 ex 0704 10 10 b) 740,25 853,30 106,37 291 950,24 268,89 25 435,66 ex 0704 10 90 c) 1 260,93 4 939,35 107,69 1.70 Brussels sprouts a) 53,71 699,67 99,44 391,34 16 223,21 8 842,44 0704 20 00 b) 306,64 353,47 44,06 120 936,66 111,38 10 536,40 c) 522,32 2 046,06 44,61 1.80 White cabbages and red cabbages a) 33,43 435,55 61,90 243,61 10 099,08 5 504,49 0704 90 10 b) 190,89 220,04 27,43 75 284,03 69,34 6 558,99 c) 325,15 1 273,69 27,77 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 032,50 146,75 577,50 23 940,64 13 048,81 ex 0704 90 90 b) 452,51 521,61 65,02 178 466,57 164,37 15 548,59 c) 770,79 3 019,38 65,83 1.100 Chinese cabbage a) 46,97 611,87 86,96 342,23 14 187,38 7 732,81 ex 0704 90 90 b) 268,16 309,11 38,53 105 760,47 97,41 9 214,20 c) 456,78 1 789,30 39,01 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 041,69 290,19 1 141,96 47 340,61 25 802,93 0705 11 10 b) 894,80 1 031,44 128,58 352 902,67 325,03 30 746,04 0705 11 90 c) 1 524,18 5 970,57 130,17 1.120 Endives a) 21,82 284,24 40,40 158,98 6 590,77 3 592,29 ex 0705 29 00 b) 124,57 143,60 17,90 49 131,22 45,25 4 280,47 c) 212,20 831,22 18,12 1.130 Carrots a) 21,77 283,53 40,30 158,58 6 574,25 3 583,29 ex 0706 10 00 b) 124,26 143,24 17,86 49 008,06 45,14 4 269,74 c) 211,66 829,14 18,08 1.140 Radishes a) 39,42 513,46 72,98 287,19 11 905,50 6 489,08 ex 0706 90 90 b) 225,03 259,39 32,33 88 750,08 81,74 7 732,20 c) 383,31 1 501,51 32,74 1.160 Peas (Pisum sativum) a) 221,86 2 890,13 410,77 1 616,50 67 013,32 36 525,51 0708 10 10 b) 1 266,64 1 460,07 182,01 499 553,74 460,10 43 522,76 0708 10 90 c) 2 157,56 8 451,68 184,26 No L 101 /8 [ EN I Official Journal of the European Communities 4. 5. 95 \ Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr 5S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp.) a) 153,85 2 004,16 284,85 1 120,96 46 470,40 25 328,62 0708 20 10 b) 878,35 1 012,48 126,21 346 415,64 319,05 30 180,87 0708 20 90 c) 1 496,16 5 860,82 127,78 1.170.2 Beans (Phaseolus spp., vulgaris var. Com ­ pressus Savi) a) 76,31 994,08 141,29 556,01 23 049,62 12 563,16 0708 20 10 b) 435,67 502,20 62,60 171 824,40 158,25 14 969,90 0708 20 90 c) 742,11 2 907,00 63,38 1.180 Broad beans a) 92,83 1 209,28 171,87 676,37 28 039,49 15 282,88 ex 0708 90 00 b) 529,98 610,92 76,15 209 021,60 192,51 18 210,65 c) 902,76 3 536,32 77,10 1.190 Globe artichokes a) 115,68 1 506,94 214,18 842,86 34 941,38 19 044,75 0709 10 10 b) 660,44 761,29 94,90 260 472,03 239,90 22 693,18 c) 1 124,97 4 406,78 96,08 1.200 Asparagus : 1.200.1  green a) 451,26 5 878,41 835,50 3 287,91 136302,60 74291,53 ex 0709 20 00 b) 2 576,29 2 969,72 370,19 1 016 073,73 935,82 88 523,67 c) 4 388,40 17 190,39 374,78 1.200.2  other a) 173,00 2 253,64 320,31 1 260,50 52 255,00 28 481,51 ex 0709 20 00 b) 987,69 1 138,52 141,92 389 537,18 358,77 33 937,76 c) 1 682,40 6 590,37 143,68 1.210 Aubergines (eggplants) a) 139,21 1 813,43 257,74 1 014,29 42 048,02 22 918,21 0709 30 00 b) 794,76 916,13 114,20 313 448,86 288,69 27 308,69 c) 1 353,78 5 303,07 115,62 1.220 Ribbed celery (Apium graveolens var. dulce) a) 75,11 978,48 139,07 547,28 22 688,03 12 366,08 ex 0709 40 00 b) 428,83 494,32 61,62 169 128,94 155,77 14 735,07 c) 730,46 2 861,40 62,38 1.230 Chantarelles a) 963,14 12 546,63 1 783,25 7 017,56 290 918,36 158 564,63 0709 51 30 b) 5 498,73 6 338,44 790,12 2 168 663,81 1 997,37 188 941,10 c) 9 366,42 36 690,43 799,92 1.240 Sweet peppers a) 135,01 1 758,71 249,96 983,68 40 779,04 22 226,56 0709 60 10 b) 770,78 888,48 110,75 303 989,19 279,98 26 484,53 c) 1 312,92 5 143,03 112,13 1.250 Fennel a) 73,55 958,12 136,18 535,89 22 215,92 12 108,76 0709 90 50 b) 419,91 484,03 60,34 165 609,59 152,53 14 428,45 c) 715,26 2 801,86 61,09 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 47,34 616,74 87,66 344,95 14 300,26 7 794,34 ex 0714 20 10 b) 270,29 311,57 38,84 106 601,92 98,18 9 287,51 c) 460,41 1 803,54 39,32 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 091,39 155,12 610,43 25 305,92 1 3 792,95 ex 0802 40 00 b) 478,31 551,36 68,73 188 644,07 173,74 16 435,29 c) 814,75 3 191,57 69,58 2.30 Pineapples, fresh a) 103,92 1 353,76 192,41 757,18 31 389,58 17 108,84 ex 0804 30 00 b) 593,30 683,91 85,25 233 994,98 215,51 20 386,41 c) 1 010,62 3 958,83 86,31 2.40 Avocados, fresh a) 117,56 1 531,41 217,66 856,55 35 508,87 19 354,06 ex 0804 40 10 b) 671,16 773,66 96,44 264 702,45 243,79 23 061,74 ex 0804 40 90 c) 1 143,25 4 478,36 97,64 4. 5. 95 EN Official Journal of the European Communities No L 101 /9 Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk SKr 6S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.50 Guavas and mangoes, fresh a) 122,89 1 600,84 227,53 895,38 37 118,72 20 231,50 ex 0804 50 00 b) 701,59 808,73 100,81 276 703,12 254,85 24 107,28 c) 1 195,08 4 681,39 102,06 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines a) 48,67 634,04 90,12 354,63 14 701,47 8 013,02 0805 10 01 b) 277,88 320,31 39,93 109 592,80 100,94 9 548,08 0805 10 11 c) 473,33 1 854,14 40,42 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins a) 41,52 540,87 76,87 302,52 12 541,23 6 835,58 0805 10 05 b) 237,05 273,24 34,06 93 489,15 86,10 8 145,08 0805 10 15 c) 403,78 1 581,69 34,48 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others a) 22,94 298,83 42,47 167,14 6 929,07 3 776,68 0805 10 09 b) 130,97 150,97 18,82 51 653,08 47,57 4 500,19 0805 10 19 c) 223,09 873,89 19,05 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines a) 110,65 1 441,42 204,87 806,21 33 422,05 18 216,64 ex 0805 20 11 b) 631,72 728,19 90,77 249 146,18 229,47 21 706,43 ex 0805 20 21 c) 1 076,06 4 215,17 91,90 ex 0805 20 31 2.70.2  Monreales and Satsumas a) 59,29 772,40 109,78 432,02 17 909,69 9 761,65 ex 0805 20 13 b) 338,52 390,21 48,64 133 508,58 122,96 11 631,70 ex 0805 20 23 c) 576,62 2 258,76 49,25 ex 0805 20 33 2.70.3  Mandarines and wilkings a) 51,89 675,96 96,07 378,08 15 673,48 8 542,81 ex 0805 20 15 b) 296,25 341,49 42,57 116 838,64 107,61 10 179,37 ex 0805 20 25 c) 504,62 1 976,73 43,10 ex 0805 20 35 2.70.4  Tangerines and others a) 60,61 789,51 112,21 441,59 18 306,34 9 977,85 ex 0805 20 17 b) 346,01 398,65 49,72 136 465,46 125,69 11 889,32 ex 0805 20 19 c) 589,39 2 308,78 50,34 ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 2.80 Lemons (Citrus limon, Citrus limonum), fresh a) 37,82 492,65 70,02 275,55 11 423,15 6 226,17 ex 0805 30 20 b) 215,91 248,88 31,02 85 154,40 78,43 7 418,93 ex 0805 30 30 c) 367,78 1 440,68 31,41 ex 0805 30 40 2.85 Limes (Citrus aurantifolia), fresh a) 144,92 1 887,78 268,31 1 055,87 43 771,93 23 857,82 ex 0805 30 90 b) 827,35 953,69 118,88 326 299,76 300,53 28 428,30 c) 1 409,28 5 520,49 120,36 No L 101 /10 I EN I Official Journal of the European Communities 4. 5. 95 Code Description Amount of unit values per 100 kg CN code a) b) c) ECU Fmk SKr 6S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.90 Grapefruit, fresh : 2.90.1  white a) 34,26 446,24 63,42 249,59 10 347,06 5 639,65 ex 0805 40 10 b) 195,57 225,44 28,10 77 132,64 71,04 6 720,05 ex 0805 40 90 c) 333,13 1 304,96 28,45 2.90.2  pink a) 49,51 645,01 91,68 360,77 14 955,80 8 151,64 ex 0805 40 10 b) 282,68 325,85 40,62 111 488,69 102,68 9 713,26 ex 0805 40 90 c) 481,52 1 886,22 41,12 2.100 Table grapes a) 113,24 1 475,19 209,67 825,10 34 205,18 18 643,49 0806 10 21 b) 646,52 745,25 92,90 254 984,06 234,84 22 215,05 0806 10 29 c) 1 101,27 4 313,94 94,05 0806 10 30 0806 10 61 0806 10 69 2.110 Water melons a) 59,42 774,12 110,03 432,98 17 949,44 9 783,32 0807 10 10 b) 339,27 391,08 48,75 133 804,90 123,24 11 657,52 c) 577,90 2 263,77 49,35 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral , Futuro a) 65,46 852,70 121,19 476,93 19 771,51 10 776,43 ex 0807 10 90 b) 373,71 430,78 53,70 147 387,58 135,75 12 840,89 c) 636,56 2 493,57 54,36 2.120.2  other a) 102,06 1 329,58 188,97 743,66 30 828,82 16 803,20 ex 0807 10 90 b) 582,70 671,69 83,73 229 814,78 211,66 20 022,22 c) 992,57 3 888,11 84,77 2.130 Apples a) 62,66 816,23 116,01 456,53 18925,94 10 315,56 0808 10 10 b) 357,72 412,35 51,40 141 084,29 129,94 12 291,73 0808 10 51 c) 609,34 2 386,93 52,04 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) a) 90,11 1 173,90 166,85 656,58 27 219,20 14 835,79 0808 20 10 b) 514,48 593,04 73,93 202 906,76 186,88 17 677,90 0808 20 31 c) 876,35 3 432,87 74,84 0808 20 37 0808 20 41 2.140.2 Other a) 66,54 866,83 123,20 484,83 20 099,11 10 954,99 0808 20 10 b) 379,90 437,91 54,59 149 829,73 138,00 13 053,66 0808 20 31 c) 647,11 2 534,89 55,27 0808 20 37 0808 20 41 2.150 Apricots a) 508,75 6 627,38 941,95 3 706,82 153 668,96 83 757,04 0809 10 10 b) 2 904,54 3 348,09 417,36 1 145 532,02 1 055,05 99 802,51 0809 10 50 c) 4 947,53 19 380,63 422,53 2.160 Cherries a) 87,78 1 143,49 162,52 639,58 26 514,12 14 451,48 0809 20 11 b) 501,15 577,68 72,01 197 650,71 182,04 17 219,98 0809 20 19 c) 853,65 3 343,94 72,90 0809 20 21 0809 20 29 0809 20 71 0809 20 79 4. 5 . 95 I EN I Official Journal of the European Communities No L 101 /11 Code Description Amount of unit values per 100 kg CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.170 Peaches a) 184,69 2 405,98 341,96 1 345,71 55 787,37 30 406,83 ex 0809 30 19 b) 1 054,45 1 215,48 151,52 415 869,44 383,02 36 231,91 ex 0809 30 59 c) 1 796,13 7 035,87 153,40 2.180 Nectarines a) 96,95 1 262,91 179,50 706,37 29 283,10 15 960,71 ex 0809 30 11 b) 553,49 638,01 79,53 218 292,13 201,05 19 018,33 ex 0809 30 51 c) 942,80 3 693,16 80,52 2.190 Plums a) 155,28 2 022,76 287,50 1 131,37 46 901,73 25 563,72 0809 40 10 b) 886,50 1 021,88 127,38 349 631,01 322,01 30 461,00 0809 40 40 c) 1 510,05 5 915,22 128,96 2.200 Strawberries a) 348,23 4 536,39 644,76 2 537,28 105 185,02 57 330,94 0810 10 10 b) 1 988,13 2 291,74 285,68 784 106,37 722,17 68 313,92 0810 10 90 c) 3 386,54 13 265,87 289,22 2.205 Raspberries a) 1141,30 14 867,50 2 113,12 8 315,67 344 732,19 187 895,77 0810 20 10 b) 6 515,88 7 510,92 936,28 2 569 821,36 2 366,84 223 891,26 c) 11 099,01 43 477,40 947,89 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 527,46 359,23 1 413,65 58 604,13 31 942,09 0810 40 30 b) 1 107,69 1 276,85 159,17 436 867,07 402,36 38 061,29 c) 1 886,82 7 391,11 161,14 2.220 Kiwi fruit (Actinidia chinensis Planch .) a) 83,66 1 089,85 154,90 609,57 25 270,37 13 773,58 0810 90 10 b) 477,64 550,58 68,63 188 379,05 173,50 16 412,20 c) 813,61 3 187,08 69,48 2.230 Pomegranates a) 87,74 1 142,97 162,45 639,29 26 502,04 14 444,90 ex 0810 90 85 b) 500,92 577,42 71,98 197 560,65 181,96 17 212,13 c) 853,26 3 342,42 72,87 2.240 Khakis (including Sharon fruit) a) 333,73 4 347,42 617,90 2 431,59 100 803,42 54 942,76 ex 0810 90 85 b) 1 905,31 2 196,28 273,78 751 443,56 692,09 65 468,23 c) 3 245,47 12 713,26 277,17 2.250 Lychees a) 132,24 1 722,66 244,84 963,52 39 943,36 21 771,07 ex 0810 90 30 b) 754,98 870,27 108,48 297 759,52 274,24 25 941,79 c) 1 286,02 5 037,63 109,83